DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 have been examined and are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of claims 1-7 must be shown or the features canceled from the claims.  For example, the drawings must show the receiving, providing, retrieving, finding, and starting limitations of claim 1. No new matter should be entered. Additionally, the drawings fail to show necessary textual labels of features or symbols. For example, placing descriptive labels with the elements in the figures, would give the viewer necessary detail to fully understand the element at a glance. A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be labeled in the drawing. Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.84(n)(o), recited below:
"(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-7 is directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: a method of storing file system data, comprising: receiving, at a processor, a request to insert data; providing a control module that contains a plurality of lookup tables in a complex file with a global scope, wherein each complex file is comprised of a plurality of internal files, and wherein a global offset of each internal file within the complex file is the starting position of the internal file measured in the global scope of the complex file; retrieving a specific offset from a lookup table T2 in the plurality of lookup tables, and if an offset is not found in table T2, then using a predecessor of the offset; finding an internal file based on the specific offset; starting the insert operation at a location formed by subtracting the specific offset from the global offset.
	The limitation of receiving, at a processor, a request to insert data, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the thinking of a request. 
The limitation providing a control module that contains a plurality of lookup tables in a complex file with a global scope, wherein each complex file is comprised of a plurality of internal files, and wherein a global offset of each internal file within the complex file is the starting position of the internal file measured in the global scope of the complex file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “providing” in the context of this claim encompasses the user thinking of files inside other files, the files having relative (i.e. offset) starting positions. 
The limitation retrieving a specific offset from a lookup table T2 in the plurality of lookup tables, and if an offset is not found in table T2, then using a predecessor of the offset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of, observing or determining a number as being an offset or predecessor. 
The limitation finding an internal file based on the specific offset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of, observing or determining a  file based on the above-mentioned number.
starting the insert operation at a location formed by subtracting the specific offset from the global offset, then using a predecessor of the offset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or as a mathematical calculation, but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking that data can be inserted at a relative location determined by subtracting the above-mentioned number from another number or offset. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Similarly, if a claim limitation, under its broadest reasonable interpretation, is directed to a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor, system, memory, and disk. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 6 and 17 of the published instant specification appear to describe that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a memory, non-transitory computer readable medium, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 6 and 17 of the published instant specification appear to describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 includes “providing a control module that contains a plurality of lookup tables in a complex file with a global scope”. This means that the control module includes one complex file that has more than one lookup table inside of it. The claim continues with “wherein each complex file…”, however, there cannot be more than one complex file since the claim has already established that the control module contains one complex file. It is not clear what the scope of claim 1 is.
	Claim 1 includes “retrieving a specific offset from a lookup table T2 in the plurality of lookup tables, and if an offset is not found in table T2, then using a predecessor of the offset.” First, if “an offset” is not found, then there can be no “retrieving” step. It is not clear what the scope of this limitation is. Second, if an offset is not found, how is it possible to use a predecessor of the offset (or of something that was not found)? Third, what does it mean to use a predecessor? 
	Claim 1 includes “finding an internal file based on the specific offset” and “starting the insert operation at a location formed by subtracting the specific offset…” However, as indicated above, the claim makes it clear that it is possible for there to be no specific offset. It is not clear what the scope of this limitation is.
	Claim 1 includes “the insert operation”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 includes “the global offset”. It is not clear which global offset provides antecedent basis for the global offset. Note that the second limitation of the claim includes “a multiple files and multiple global offsets. 
	Claim 3 includes “the global offsets of the internal file.” There is insufficient antecedent basis for “the global offsets”. There is also no support for an internal file that has multiple global offsets as claimed. Dependent claim 4 is likewise rejected.
	Claim 4 includes “wherein by looking up table T2, the internal file that is responsible for an offset is found, and consequentially, file length is found in table T1”. First, it is not clear what it means for a file to be “responsible” for an offset. Second, how does finding a file in one table “consequentially” result in finding a length in another table? 
	Claim 5 includes “the data entries”. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 6 includes the phrase “may be”. This phrase renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claim 7 is likewise rejected. 
Claim 7 includes “the system”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al., Pub. No.: US 20100332401 A1, hereinafter Prahlad, in view of Bhat, Pub. No: US 20030055809 A1, hereinafter Bhat.

	As per claim 1, Prahlad discloses A method of storing file system data, comprising: 
(fig. 23, 24A-B, 28, paragraphs 159, 352, 355, 357, 361); 	
	providing a control module that contains a plurality of lookup tables in a complex file (fig.’s 7A-7C, 13A-B; paragraph 152-153 disclose a chunk folder (i.e. complex file) that stores various internal files; additionally and/or alternatively note that the S file also stores multiple internal files (another disclosure of “complex file” as claimed) with a global scope (as per at least paragraph 162, 172, both the chunk file and S file have a global scope as claimed in that they include known offsets such as starting and ending offsets, known sizes information, and other “scope” based metadata etc.), wherein each complex file is comprised of a plurality of internal files (see above mappings), and wherein a global offset of each internal file within the complex file is the starting position of the internal file measured in the global scope of the complex file (paragraph 153, 162, 172 note that the S file (i.e. internal file) within the chunk folder/file (i.e. complex file) has its own location, size and offset (i.e. global offset) within the chunk folder/file (i.e. complex file) the offset defines the location (i.e. starting position) within (i.e. measured in the global scope of) the chunk folder (i.e. complex file)); 
	retrieving a specific offset from a lookup table T2 in the plurality of lookup tables, and if an offset is not found in table T2, then using a predecessor of the offset (fig.’s 7A-7C, 13A-B for multiple lookup tables storing specific offsets; note that paragraph 251 discloses that the storage of the chunk file offset is not required (i.e. offset cannot be found for the chunk file if it ; 
	finding an internal file based on the specific offset (see mapping of previous limitations including at least paragraphs 162, 172, 248-252); 	

	Prahlad does not explicitly disclose, however, in the related field of endeavor of using offset fields to process requests, Bhat discloses starting the insert operation at a location formed by subtracting the specific offset from the global offset (Bhat, paragraphs 83-85 disclose using offsets in this manner and also disclose the subtraction operation as claimed, specifically with respect to writing new data (i.e. insert operation)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bhat’s teaching, in the related field of endeavor of using offset fields to process requests, would have allowed Prahlad’s method to write data (i.e. start insert operation) at a location determined by subtracting a current (i.e. specific) offset from the maximum file size (i.e. global offset). See Bhat, paragraph 83. Bhat discloses that this is done to determine and ensure that new data to be written can be written into the file by determining whether it will fit in the file. See Bhat, paragraph 83. Furthermore, Bhat, paragraph 85 explicitly discloses that this is done so that the written (i.e. inserted) data can “be accessed efficiently” and to “provide valuable information to a computing system for a variety of purposes, such as error and fault recovery purposes, system maintenance, management operations, and security checks.”

	As per claim 2, Prahlad as modified discloses The method of claim 1, wherein the internal files are organized in an ordered list (see rejection of claim 1 above including at least fig. 5A-5B, 7A, 8). 

	As per claim 3, Prahlad as modified discloses the method of claim 2, wherein the order is determined by the global offsets of the internal file (see rejection of claim 1 above including at least fig. 5A-5B, 7A, 8; paragraph 153, 162, 172 note that the S files (i.e. internal files) within the chunk folders/files (i.e. complex files) have their own respective ordered size and offset properties (i.e. global offset) within the chunk folder/file (i.e. complex file) the offset defines the location (i.e. starting position) within (i.e. measured in the global scope of) the chunk folder (i.e. complex file)).  

	As per claim 4, Prahlad as modified discloses The method of claim 3, wherein by looking up table T2, the internal file that is responsible for an offset is found, and consequentially, file length is found in table T1 (see rejection of claim 1 including at least paragraphs 162, 172, 248-252). 

	As per claim 5, Prahlad as modified discloses the method of claim 1, wherein the data entries in the control module are maintained in main memory (paragraph 57, 175-176, 196, 284; fig.’s 7A-7C, 13A-B).

Prahlad as modified discloses The method of claim 1, wherein data entries in the control module may be maintained on disk (see rejection of claim 5 including at least paragraphs 65-70, 133, 168, 171, 172, 276, 277).

	As per claim 7, Prahlad as modified discloses The method of claim 6, further comprises restarting the system by reading the control module from the disk and building the control module in main memory (paragraph 327 discloses building the deduplication information which corresponds to the tables of fig.’s 7A-7C, 13A-B, at a secondary storage computing device (i.e. restarting the system at another device and building the control module thereat).


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Abe 
COMPUTER-READABLE MEDIUM STORING DATA EDITING PROGRAM
US 20140351387 A1; see paragraphs 82-85 with respect to claim 1

Cheung et al.
GARBAGE COLLECTION AND HOTSPOTS RELIEF FOR A DATA DEDUPLICATION CHUNK STORE
US 20120159098 A1; see paragraphs 95-98, 141-147 with respect to claim 1

Lopez et al.
Epoch based snapshot summary
US 10140185 B1; see fig. 9 and corresponding description with respect to claim 1


NPL: J. Stender, B. Kolbeck, M. Högqvist and F. Hupfeld, "BabuDB: Fast and Efficient File System Metadata Storage," 2010 International Workshop on Storage Network Architecture and Parallel I/Os, 2010, pp. 51-58, doi: 10.1109/SNAPI.2010.14.

NPL: Jian Huang, Anirudh Badam, Moinuddin K. Qureshi, and Karsten Schwan. 2015. Unified address translation for memory-mapped SSDs with FlashMap. SIGARCH Comput. Archit. News 43, 3S (June 2015), 580–591. DOI:https://doi.org/10.1145/2872887.2750420




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154